 

Case 7:21-cr-00368 Document1 Filed on 02/09/21 in TXSD Page 1of 3

(19

United States District Court
Southern District of Texas
FILED

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF TEXAS FEB 09 2021
McALLEN DIVISION
Nathan Ochsner, Clerk

UNITED STATES OF AMERICA §

§
Vv. Criminal No. c L €

: M-21-0368
SONIA VILLARREAL §
ALDERCY MEDINA §

SEALED INDICTMENT
THE GRAND JURY CHARGES:
Count One

From on or about January 19, 2020 to on or about September 14, 2020, in the Southern

District of Texas and within the jurisdiction of the Court, defendants,
SONIA VILLARREAL
and
ALDERCY MEDINA

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to import into the United States of America from the United Mexican
States a controlled substance. The controlled substance involved was 40 grams or more of a
mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 963, 952(a), 960(a)(1), and 960(b)(2).

| Count Two | |
On or about September 14, 2020, in the Southern District of Texas and within the

jurisdiction of the Court, defendants,

SONIA VILLARREAL
and
ALDERCY MEDINA

did knowingly and intentionally import into the United States of America from the United Mexican
Case 7:21-cr-00368 Document1 Filed on 02/09/21 in TXSD Page 2 of 3

States a controlled substance. The controlled substance involved was 40 grams or more, that is,
approximately 110 grams of a mixture or substance containing a detectable amount of N-phenyl-
N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, also known as fentanyl, a Schedule II
controlled substance.
In violation of Title 21, United States Code, Sections 952(a), 960(a)(1), and 960(b)(2) and
Title 18, United States Code, Section 2.
Count Three
From on or about January 19, 2020 to on or about September 14, 2020, in the Southern
District of Texas and within the jurisdiction of the Court, defendants,
SONIA VILLARREAL
and
ALDERCY MEDINA
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 40 grams or more of a mixture or substance containing a
detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, also known as
fentanyl, a Schedule I controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B).

Count Four

On or about September 14, 2020, in the Southern District of Texas and within the

. jurisdiction of the Court, defendants,

SONIA VILLARREAL
and
ALDERCY MEDINA

did knowingly and intentionally possess with intent to distribute a controlled substance. The

 
 

 

Case 7:21-cr-00368 Document1 Filed on 02/09/21 in TXSD Page 3 of 3

controlled substance involved was 40 grams or more, that is, approximately 110 grams of a mixture
or substance containing a detectable amount of N-phenyl-N[1-(2-phenylethyl)-4-piperidiny]]
propanamide, also known as fentanyl, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B) and Title
18, United States Code, Section 2.

A TRUE BILL

FOREPERSON /

RYAN K. PATRICK
UNITED STATES ATTORNEY

MR

ASSISTANT UNITED STATES ATTORNEY

 
